DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/6/2021 has been entered. Claims 1, 11, and 12 were amended. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, Species A, claims 1-14, 16, and 17 in the reply filed on 9/11/2020 is acknowledged.  The traversal is on the grounds that search and examination of the claims can be made without a serious burden.  This is not found persuasive because restriction practice for national applications filed under 35 U.S.C. 111(a) is not applicable to national state applications submitted under 35 U.S.C. 371. Since this is a national stage application submitted under 35 U.S.C. 371, the restriction is required based on lack of Unity of Invention (see MPEP 1850).

Claims 15, 18, and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected group and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/11/2020.

Claim Interpretation (1)
Claim 16 has been interpreted as a dependent claim since claim 16 refers to claim 1 and the patent application fee determination record indicates only two independent claims (claims 1 and 15) at the time of filing on 12/6/2021. See also Ex parte Porter, 25 USPQ2d 1144 (Bd. Pat. App. & Inter. 1992) (see MPEP 2173.05(f)).

Claim Interpretation (2)
Claim limitation “rigidity adjustment parts” in claim 1 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “parts” coupled with functional language “rigidity adjustment” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “parts” is merely a generic placeholder for the term “means.”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has/have been interpreted to cover “a through hole or recess” corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (Spec., para 0038, 0040).

Claim Interpretation (3)
Claim 20 is deemed to meet the written description requirement. Applicant’s specification supports the rigidity adjusting parts (through holes) having an opening area either larger or smaller than the metal mask opening (Spec., para 0044-0045). 
Applicant’s specification discloses “the area of the opening region of one rigidity adjustment part 35, in other words, the area of the opening region of one through hole 40 or one recess part 45 is within a range not less than about 1 [Symbol font/0x6D]m2 and not more than about 1x1012 [Symbol font/0x6D]m2” (Spec., para 0044). 
Applicant’s specification further discloses “the dimension of the resin mask opening as one example is within a range not less than about 500 [Symbol font/0x6D]m2 and not more than about 1000 [Symbol font/0x6D]m2” (Spec., para 0074). 
Applicant’s specification further discloses “Notably, with easiness in adjusting the rigidity of the metal mask 10 taken into consideration, the area of the opening region of one rigidity adjustment part 35 is preferably made smaller than the area of the opening region of the metal mask opening 15” (Spec., para 0074). 
Thus, the limitation referring to the rigidity adjusting parts being smaller than both the resin mask openings and metal mask openings reads on an embodiment supported in Applicant’s specification.

The limitation “rigidity adjustment parts” in claim 1 provides proper antecedent basis for “rigidity adjusting parts” recited in claim 20. See MPEP 2173.05(e).

Claim Rejections - 35 USC § 112
	The previous rejections under 35 U.S.C. 112(b) on claims 11 and 12 are withdrawn since the claims have been amended.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-14, 16, 17, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1 recites “wherein the rigidity adjustment parts surround the metal mask opening and are all the same size”. This claim is considered to contain new subject matter which is not supported by Applicant’s specification for the reasons explained below.

Terms such as “all”, “only”, “without”, etc. are considered to impose negative limitations on subject matter recited thereafter since these terms exclude alternative features of the claimed invention. See MPEP 2173.05(i). The limitation “wherein the rigidity adjustment parts surround the metal mask opening and are all the same size” explicitly precludes any of the claimed rigidity adjustment parts from varying in size.

Notably, Applicant’s drawings cannot be relied upon to support claim limitations related to the relative size of the rigidity adjustment parts since Applicant’s drawings are not disclosed to be drawn to scale (see MPEP 2125(II)).

Paragraphs [0044], [0059], [0074] of Applicant’s written specification offers the following description regarding the size, area, or dimension of the rigidity adjustment parts relative to each other:
[0044] Moreover, when a plurality of rigidity adjustment parts 35 are provided in the metal mask 10, the areas of the opening regions of the individual rigidity adjustment parts 35 may be the same as one another or may be different from one another. The same holds true for the pitches thereof. Moreover, the through hole 40 and the recess part 45 as the rigidity adjustment part 35 can also be combined and used.

[0059] Accordingly, on the vapor deposition mask 100 in a preferable mode, the rigidity adjustment parts 35 are preferably positioned in the peripheral regions of the metal mask openings 15 corresponding to places (at the level "C") which are shown in FIG. 16 and are supposed for gaps to highly possibly arise, the rigidity adjustment parts 35 are still preferably positioned in the peripheral regions of the metal mask openings 15 corresponding to the level "C" and the level "B", and the rigidity adjustment parts 35 are particularly preferably positioned in the peripheral regions of all the metal mask openings 15. Moreover, the areas of the opening regions of the rigidity adjustment parts 35, the ratios occupied by the rigidity adjustment parts, and the like can also be changed depending on the individual regions to change the rigidity of the metal mask 10 in stages. For example, when a peripheral region including the level "C" is set to be a first region, a peripheral region including the level "B" is set to be a second region, a peripheral region including the level "A" is set to be a third region, and the areas of the first region to the third region are set to be the same areas as one another, by changing the ratios of the rigidity adjustment parts 35 occupied in the individual regions, the rigidity of the metal mask can be adjusted for the individual regions. For example, by making the ratio of the rigidity adjustment part 35 occupied in the first region larger than the ratio of the rigidity adjustment part occupied in the second region, and in the third region, not positioning the rigidity adjustment part 35 or making the ratio of the rigidity adjustment part 35 occupied therein smaller than in the second region, the rigidity of the metal mask can be adjusted for the individual regions.

[0074] The dimension of the through hole 40 or the recess part 45 as the rigidity adjustment part 35 is not specially limited but only has to be properly set depending on a place where the rigidity adjustment part 35 is positioned. For example, the area of the opening region of the rigidity adjustment part 35 as seen from the metal mask side in plan view may be made larger or smaller than or the same as the area of the opening region of the metal mask opening 15. Notably, with easiness in adjusting the rigidity of the metal mask 10 taken into consideration, the area of the opening region of one rigidity adjustment part 35 is preferably made smaller than the area of the opening region of the metal mask opening 15. By way of example, the area of the opening region of one rigidity adjustment part 35, in other words, the area of the opening region of one through hole 40 or one recess part 45 is within a range not less than about 500 [Symbol font/0x6D]m2 and not more than about 1000 [Symbol font/0x6D]m2” (Spec., para 0074).

	Although paragraph [0044] reads as “the areas of the opening regions of the individual rigidity adjustment parts 35 may be the same as one another or may be different from one another”, Applicant’s specification fails to support any specific proportion (e.g., all, none, etc.) of the rigidity adjustment parts having the same size. Considering Applicant’s specification as a whole, such as paragraphs [0059] and [0074], restricting all the rigidity adjustment parts from varying in size. The introduction of claim changes which involve narrowing the claims by introducing elements or limitations which are not supported by the as-filed disclosure is a violation of the written description requirement of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. See, e.g., Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996). See MPEP 2163.05(II).

Thus, the limitation “wherein the rigidity adjustment parts surround the metal mask opening and are all the same size” is considered to contain new subject matter which is not supported by Applicant’s specification. For the purpose of examination, the limitation will be interpreted as “wherein the rigidity adjustment parts surround the metal mask opening and a size of the rigidity adjustment parts is as one another” in accordance with Applicant’s specification (further see 35 USC 112(b) rejection below).

Claims 1-5, 7-14, 16, 17, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “the same size” in the last line. This limitation is indefinite since it is unclear whether the limitation refers to the rigidity adjustment parts having the same size as the metal mask opening or the same size as other rigidity adjustment parts. The limitation will be interpreted as “a size of the rigidity adjustment parts is as one another” in accordance with Applicant’s specification (Spec., para 0044).


Claims 1, 2, 3, 4, 5, 8, 9, 10, 11, 12, 13, 14, 16, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Obata (WO 2014157068, already of record), read via translation by US 20160047030 (already of record), in view of Ookawara (US 20150147838, already of record).

	The limitation “a size of the rigidity adjustment parts is the same as one another” has been interpreted under broadest reasonable interpretation and thus interpreted as at least two rigidity adjustment parts have a size equal to each other.

	Regarding claim 1, Obata teaches a vapor deposition mask (100) comprising: 
a resin mask (20) including a plurality of resin mask openings (25) corresponding to a pattern to be produced by vapor deposition (para 0058-0060; see for example Figs. 1 and 15); and 
a metal mask (10) including a metal mask opening (15), the resin mask (20) and the metal mask (10) being stacked such that the resin mask openings (25) overlap with the metal mask opening (15) (para 0058-0060), wherein 
para 0057, see for example Fig. 15, not labeled) that partially reduce rigidity of the metal mask (10) at a position not overlapping with the resin mask openings (25) of the resin mask (20) (para 0058-0060; see for example Figs. 1 and 15).

	Obata further teaches the slits (rigidity adjustment parts) having the same size as one another and discloses “Notably, in FIG. 15, while the width of the slits not overlapping with the openings 25 in the crosswise direction is smaller than the width of the slits overlapping with the openings 25 in the crosswise direction, the width of the slits 15 not overlapping with the openings 25 in the crosswise direction may be the same width as the width of the slits overlapping with the openings 25 in the crosswise direction, or may be larger than that” (para 0057).
	
	Obata does not explicitly teach that the slits not overlapping openings (25) (i.e., rigidity adjustment parts; para 0057, see for example Fig. 15, not labeled) surround the metal mask opening 15.
However, Ookawara discloses a vapor deposition mask (70) (para 0034-0035; see for example Figs. 3 and 4). Ookawara teaches at least one area 76 including at least one metal mask opening 86. Ookawara further teaches pairs of dummy holes (for example, 88c) (rigidity adjustment parts) arranged parallel to each other having the same size as one another (para 0069-0071; see for example Fig. 8).  Ookawara further teaches dummy holes 88 (rigidity adjustment parts) with the same size as one another since Ookawara also mentions that different areas may have substantially identical 

Regarding claim 2, Obata further teaches “the slits not overlapping resin mask openings” (i.e., rigidity adjustment parts; para 0057, see for example Fig. 15, not labeled) as through holes since Obata discloses that the aforementioned slits have a structure corresponding to slits 15 (para 0057). In addition, Ookawara further teaches the dummy holes 88 (rigidity adjustment parts) as through holes (para 0045, 0064).

Regarding claim 3, Obata further shows that an area of a metal mask effective region as the metal mask (10) that is assumed not to include “the slits not overlapping resin mask openings” (i.e., rigidity adjustment parts) is seen from the metal mask side in plan view is 100%, a total area of an opening region of “the slits not overlapping resin mask openings” (i.e., rigidity adjustment parts) as the vapor deposition mask (100) is seen from the metal mask side in plan view is more than (i.e., not less than) about 3% since Obata further teaches that the width of “the slits not overlapping the resin mask 
Further, Ookawara teaches the number, shape, size and location of the dummy holes 88 (rigidity adjustment parts) is dependent on the desired rigidity and suppression of deformation of the mask (para 0066, 0069, 0070, 0072; see for example Figs. 4, 8, and 9). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the configuration of the rigidity adjustment parts such that a total area of an opening region of the rigidity adjustment parts is less than about 3% of the metal mask, for the benefit of achieving desired rigidity and suppression of deformation of the mask.
(Applicant’s specification further discloses that the opening area of the rigidity adjustment parts is dependent on the desired rigidity of the mask and it not specially limited (Spec., para 0044)).

Regarding claim 4, Obata further teaches an embodiment having an opening area of one slit not overlapping resin mask openings (rigidity adjustment part) that may be smaller in width than an opening area of one metal mask opening (15) (para 0057; see for example Fig. 15).
As mentioned above, Ookawara teaches the number, shape, size and location of the dummy holes 88 (rigidity adjustment parts) is dependent on the desired rigidity and In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the configuration of the rigidity adjustment parts such that an opening area of a rigidity adjustment part is smaller than an opening area of a metal mask opening, for the benefit of achieving desired rigidity and suppression of deformation of the mask.
(Applicant’s specification further discloses that the opening area of the rigidity adjustment parts is dependent on the desired rigidity of the mask and it not specially limited (Spec., para 0044)).

Regarding claim 5, Obata further teaches that an opening width of one slit not overlapping resin mask openings (rigidity adjustment part) is smaller than an opening width of one metal mask opening (15) (para 0057; see for example Fig. 15). 

Regarding claim 8, Obata further teaches a thickness of the metal mask (10) is within a range not less than about 5 microns and not more than about 35 microns (para 0070-0071). See MPEP 2131.03.



Regarding claim 10, Obata further teaches a thickness of the resin mask (20) is within a range not less than about 3 microns and less than about 10 microns (para 0042). See MPEP 2131.03.

Regarding claim 11, Obata further teaches that a sectional shape of the resin mask openings (25) are a shape including broadening toward a vapor deposition source side (para 0045; see for example Fig. 6). 

Regarding claim 12, Obata further teaches that a sectional shape of the resin mask openings (25) are a curved shape convex outward (para 0045). 

Regarding claim 13, Obata further teaches that a thermal expansion coefficient of the resin mask (20) is not more than about 16 ppm/.degree. C (para 0041). 

	Regarding claim 14, Obata further teaches that an opening space of the metal mask opening is partitioned by a bridge (18) (para 0076; see for example Fig. 11).



Regarding claim 17, Obata further teaches a plurality of the vapor deposition masks (100) are fixed to the frame (60) (para 0116-0120; see for example Figs. 18 and 19).

Regarding claim 20, as mentioned above, Obata teaches the slits not overlapping resin mask openings (i.e., rigidity adjustment parts; para 0057, see for example Fig. 15, not labeled) as through holes since Obata further teaches that the aforementioned slits have a structure corresponding to slits 15 (para 0057). In addition, Ookawara further teaches the dummy holes 88 (rigidity adjustment parts) as through holes (para 0045, 0064).
Obata further teaches that an opening area of slits not overlapping resin mask openings (rigidity adjustment parts) may be smaller than an opening area of each metal mask opening (15) (para 0057; see for example Fig. 15).
Obata does not explicitly teach that the slits not overlapping the resin mask openings (rigidity adjustment parts) each have a smaller opening area than each of the resin masking openings.
However, as mentioned above, Ookawara teaches the number, shape, size and location of the dummy holes 88 (rigidity adjustment parts) is dependent on the desired rigidity and suppression of deformation of the mask (para 0066, 0069, 0070, 0072; see In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the configuration of the rigidity adjustment parts such that an opening area of each rigidity adjustment part is smaller than opening areas of the resin mask openings and metal mask opening, for the benefit of achieving desired rigidity and suppression of deformation of the mask.
(Applicant’s specification further discloses that the opening area of the rigidity adjustment parts is dependent on the desired rigidity of the mask and it not specially limited (Spec., para 0044)).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Obata (WO 2014157068, already of record), read via translation by US 20160047030 (already of record), in view of Ookawara (US 20150147838, already of record) as applied to claim 2 above, and in further view of Hong (US 20120266813, already of record).
	Regarding claim 7, as mentioned above, Obata further teaches a plurality of metal mask openings (15).
	The previous art combination above does not explicitly teach providing rigidity adjustment parts located between any adjacent pair of metal mask openings (15).
.

Response to Arguments
Applicant's arguments filed 12/6/2021 have been fully considered but they are not persuasive.
Applicant argues on Pg. 7 of Remarks that Ookawara fails to teach all the rigidity adjustment parts having the same size.
In response to applicant's argument, as mentioned above, the limitation “wherein the rigidity adjustment parts surround the metal mask opening and are all the same size” is considered to contain new subject matter which is not supported by Applicant’s specification. Thus, claim 1 has been interpreted as requiring at least two rigidity adjustment parts to be equal in size to each other in accordance with Applicant’s specification. In this regard, Obata teaches slits (rigidity adjustment parts) having the same size as one another and discloses “Notably, in FIG. 15, while the width of the slits not overlapping with the openings 25 in the crosswise direction is smaller than the width of the slits overlapping with the openings 25 in the crosswise direction, the width of the slits 15 not overlapping with the openings 25 in the crosswise direction may be the same width as the width of the slits overlapping with the openings 25 in the crosswise direction, or may be larger than that” (para 0057).
Further, Ookawara teaches pairs of dummy holes (for example, 88c) (rigidity adjustment parts) arranged parallel to each other having the same size as one another (para 0069-0071; see for example Fig. 8).  Ookawara also teaches dummy holes 88 (rigidity adjustment parts) with the same size as one another since Ookawara also mentions that different areas may have substantially identical configurations to each other (para 0066; see for example Fig. 3). Thus, the Examiner respectfully maintains that Obata and Ookawara are considered to teach the sizes of the claimed rigidity adjustment parts within the scope of Applicant’s specification.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAPOZZI whose telephone number is (571)270-3638. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES CAPOZZI/Primary Examiner, Art Unit 1717